Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s response filed on 4/27/21. Claims 1 and 3-27 are pending in this application. Claims 8-26 remain withdrawn from consideration as being directed to a non-elected invention. Therefore, claims 1, 3-7 and 27 are being examined in this office action.

  Claim Rejections – 35 USC 112.1

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-7 and 27 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for catalyst free reactions, and catalyst reactions in which alcohols are the organic solvent, aluminum and magnesium are the first metal, lithium is the second metal, and aluminum alkoxides and magnesium alkoxides are the metalorganic compound, it does not reasonably provide enablement for catalyst reactions for all organic solvents, metals and metalorganic compounds, wherein the second metal is more reactive with respect to the organic solvent than the first metal. The specification does not enable any 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

The nature of the invention
The nature of the invention is directed to a synthesis method for treating an alloy comprising a first metal and a second metal with an organic solvent in a liquid phase or a vapor phase to form a mixture comprising (i) a reaction by- product comprising the second metal and (ii) a metalorganic compound comprising the first metal; and separating the metalorganic compound from the mixture while the metalorganic compound is in the form of a solid, wherein the second metal is more reactive with respect to the organic solvent than the first metal..
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is unpredictable since Yoo et al. (Korean J. Chem. Eng., 2006, 23(4), 683) teaches applicant’s product metalorganic compound, e.g. aluminum ispropoxide, “must be recovered and be purified selectively through the vacuum distillation over the range of the boiling temperature of the aluminum isopropoxide (142 degrees C)” (page 683, second column, second paragraph). Thus as the applicant has argued (applicant’s response filed on 8/6/2020, 11/7/2019, 5/9/2019, 3/11/2019), Yoo et al. requires the product metalorganic compound must be separated in the form of a liquid, whereas, applicant’s product metalorganic compound must be separated in the form of a solid.
Yoo et al, specifically teaches applicant’s synthesis method, which includes a catalyst, in which an alloy (aluminum dross) containing a first metal (aluminum) and a second metal (sodium) with an organic solvent (isopropyl alcohol) in a liquid phase to form a mixture comprising (i) a reaction by- product comprising the second metal (impurities) and (ii) a metalorganic compound containing the first metal (aluminum isopropoxide); and separating the metalorganic compound (aluminum isopropoxide) from the mixture while the metalorganic compound (aluminum isopropoxide) is in the form of a molten liquid and not a solid (abstract; page 683, equation 1, second column, second paragraph; page 684, first column, experimental section, second column, third to the last paragraph; page 686, first column, last paragraph, second column, last paragraph; page 687, first column, second paragraph).
Thus the art teaches the unpredictability of applicant’s synthesis method since Yoo et al. requires the metalorganic compound be separated from the mixture when the product is in the liquid form.

Srour (Srour, Rafif K.,"Metal -surface reactions in mixed aqueous organic solvents" (2004). Graduate Theses, Dissertations, and Problem Reports. 2131) teaches the following:
“It is generally observed that ionic substances exhibit higher solubility in solvents of high dielectric strength (Reichardt, 1988). However, the relation is not always linear as predicted. In many cases, observed deviations from linearity can be attributed to the microscopic properties of the solvent molecules themselves.” (page 11)
“The relative solubility of electrolytes in non-aqueous and mixed aqueous organic solvents are largely influenced by the extent of solvation and the changes in the solution local environment dictated by the structure and macroscopic properties (dielectric constant, viscosity, density, equilibrium constants, etc.) of the solvent, as well as the microscopic properties of the individual molecules (dipole moments, polarizability, H-bonding). Ion solvation has a significant effect on the dissolution of an electrolyte and on chemical reactions and equilibria. The ion-solvent interactions that may participate in ion solvation can be divided into electrostatic, non electrostatic and specific chemical including hydrogen bonding, coordination and acid-base reactions.” (page 7, first paragraph)
“Any factor affecting free ion activity will have an effect on the solubility product and hence the solubility of the studied compound.” (page 11, first paragraph)

The number of possible solvents can include any compound that can become a liquid, at any temperature or pressure. Even the number of “common” solvents is huge. Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15: Practical Laboratory Data, Laboratory Solvents and Other Liquid Reagents) exemplifies 575 common laboratory solvents, with different dielectric constants, viscosities, densities, dipole moments, etc.
Haynes (CRC Handbook of Chemistry and Physics, “Physical Constants of Organic Compounds”, 2014, CRC Press) shows how the solubilities of compounds differ widely based on the individual solvent and corresponding compound.
It is noted that the chemical and pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for structural connectivity and activity.  ln re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
The Court has stated “As we have explained, we have required a greater measure of proof, and for good reason.  If mere plausibility were the test for enablement under section Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005)
The amount of direction or guidance present and the presence or absence of working examples
The specification fails to provide guidance for the catalyst synthesis of metalorganic compound, for all the organic solvents and metals claimed. Thus one skilled in the art would have undue experimentation as to how to determine the specific identity for the combinations of the first metal, second metal, and organic solvent, to produce the desired metalorganic compound.
Applicants’ specification only provides working examples of alcohols as the organic solvent, aluminum and magnesium as the first metal, lithium as the second metal, and aluminum alkoxides and magnesium alkoxides as the metalorganic compound.
The breadth of the claims
The instant breadth of the rejected claims are broader than the disclosure, specifically, the instant claim includes organic solvents, metals and metalorganic compounds, wherein the second metal is more reactive with respect to the organic solvent than the first metal.
The quantity or experimentation needed and the level of skill in the art
It would require undue experimentation of one of ordinary skill in the art to ascertain all the possible organic solvents, metals and metalorganic compounds, wherein the second metal is more reactive with respect to the organic solvent than the first metal, for the utility to be retained. Factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking for the instant claims.  In view of the breadth of the claims, the chemical nature of the invention, and the lack of working examples, one skilled in the art would have an undue amount of experimentation to use the instantly claimed invention.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that '' a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
In consideration of the Wand factors, applicant’s claims require undue experimentation.  Therefore, claims 1, 3-7 and 27 are rejected under 35 U.S.C. § 112, 1st paragraph as not being enabled.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:

Also applicant also argues the following:	
“Respectfully, Yoo's approach is simply different. It is incorrect to characterize the claimed invention as unpredictable because the resultant product is removed as a solid instead of a liquid. True, if independent claim 1 related to vacuum distillation (as in Yoo) that resulted in a product being removed as a solid instead of a liquid, that would indeed be unpredictable (since it is essentially impossible - vacuum distillation does not work that way). However, in context with aspects of the present disclosure, a difference in solvent reactivity can be used to separate disparate metal products (e.g., because one reacts with and is dissolved while the other is not). In this context, so long as the relative reactivities are controlled such that "the second metal is more reactive with respect to the organic solvent than the first metal", the metalorganic compound being separable as a solid is not unpredictable.”
“The Applicant respectfully disagrees, and notes that various examples of the first metal, the second metal and the metalorganic compound are described in the Specification. Generally, the Applicant submits that independent claim 1 is (at the least) reasonably enabled for any combination of components where "the second metal is more reactive with respect to the organic solvent than the first metal". Here, there is no undue experimentation because reactivities of metals to various organic solvents are well known in the art, and therefore could be selected on this basis.”


The examiner does not agree with applicant's arguments. The examiner states that listing possible solvents, first metals, second metals, etc. does not show predictability since they are not described in combination with each other. It is the solubilities and reactivities of the solvents with the metals that is important. Applicant is claiming a synthesis method, in which solvents interact with metals to form a metalorganic compound, and not a composition. 
 With regard to applicant’s arguments regarding Yoo et al., the examiner does not agree with applicant’s arguments. Yoo et al, specifically teaches applicant’s synthesis method, which includes a catalyst, in which an alloy (aluminum dross) containing a first metal (aluminum) and a second metal (sodium) with an organic solvent (isopropyl alcohol) in a liquid phase to form a mixture comprising (i) a reaction by- product comprising the second metal (impurities) and (ii) a metalorganic compound containing the first metal (aluminum isopropoxide); and separating the metalorganic compound (aluminum isopropoxide) from the mixture while the metalorganic compound (aluminum isopropoxide) is in the form of a molten liquid and not a solid (abstract; page 683, equation 1, second column, second paragraph; page 684, first column, experimental 
Thus the art teaches the unpredictability of applicant’s synthesis method since Yoo et al. requires the metalorganic compound be separated from the mixture when the product is in the liquid form.
Furthermore, applicant’s arguments with regard to vacuum distillation are not commensurate in scope with the claims. Applicant’s “comprising” language can include the use of vacuum distillation and does not explicitly exclude it.
Additionally, the examiner specifically does not agree with applicant’s arguments that “so long as the relative reactivities are controlled such that "the second metal is more reactive with respect to the organic solvent than the first metal", the metalorganic compound being separable as a solid is not unpredictable”, “there is no undue experimentation because reactivities of metals to various organic solvents are well known in the art, and therefore could be selected on this basis” and “if one of ordinary skill in the art desired a particular metalorganic compound with a particular "first metal", then he/she would merely need to identify another metal that is more reactive with respect to an organic solvent than the first metal. Then, an alloy of the first and second metals could be readily obtained, and the organic solvent could be used to treat the alloy at a temperature that is above the reaction 
The applicant has not shown evidence of the predictability of how one of ordinary skill in the art would control a synthetic method that combines solvents and metals such that "the second metal is more reactive with respect to the organic solvent than the first metal". The examiner has already shown that relative solvent reactivities are unpredicatable and are dependent on a myriad of factors. Please see the 112 rejection above. Applicant has not given guidance in how one would predictably choose the combination of solvents, first metal, second metal, etc., wherein the second metal is more reactive with respect to the organic solvent than the first metal, in order to synthesize and separate the metalorganic compound as a solid.
Applicants' specification only provides working examples of alcohols as the organic solvent, aluminum and magnesium as the first metal, lithium as the second metal, and aluminum alkoxides and magnesium alkoxides as the metalorganic compound. Applicant's specification has not shown possession of the full range of organic solvents, metals and metalorganic compounds, wherein the second metal is more reactive with respect to the organic solvent than the first metal, in order to synthesize and separate the metalorganic compound as a solid. The USPTO is not equipped with the laboratory facilities to perform experiments testing the reactivities and solubilities of all possible combinations of organic solvents, metals and/or metalorganic compound, wherein the second metal is more reactive with respect to the organic solvent than the first metal, in order to synthesize and separate the metalorganic compound as a solid. It is the applicant's responsibility to show that they have 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658